Citation Nr: 0622543	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  04-20 555A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
No. Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral foot 
disability, diagnosed as pes planus, and if so, is service 
connection so warranted.

2.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a bilateral hip 
disability, and if so, is service connection so warranted.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a low back 
disability, and if so, is service connection so warranted.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Katherine King-Walker


INTRODUCTION

The veteran served on active duty from May 1990 to May 1991. 

This appeal comes to the Board of Veterans' Appeals (Board) 
from a January 2003 RO rating decision.  The veteran 
requested a local decision review officer (DRO)  hearing in 
August 2003 and it was held in January 2004.  In October 
2005, he further requested a Board travel hearing at the 
local RO and it was held in January 2006.  Both hearing 
transcripts are associated with the file

On appeal from the January 2003 RO rating decision, was a 
claim for service connection compensation for a leg 
disability.  However, during the January 2006 Board hearing, 
he withdrew the claim.

The merits regarding the issue of service connection 
compensation for a low back disability are addressed in the 
REMAND portion of the decision below and are therefore, 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

FINDINGS OF FACT

1.  By an April 1993 rating decision, the RO denied service 
connection for a bilateral foot disability, and the veteran 
did not appeal this rating decision.

2.  By an April 1993 rating decision, the RO denied service 
connection for a bilateral hip disability, and the veteran 
did not appeal this rating decision.

3. By an April 1993 rating decision, the RO denied service 
connection for a low back disability, and the veteran did not 
appeal this rating decision.

4.  Evidence received since the April 1993 rating decision 
concerning the claims for service connection for a bilateral 
foot and low back disability is not cumulative and raises a 
reasonable possibility of substantiating the claim.  

5.  Evidence received since the April 1993 rating decision 
concerning the bilateral hip disability is cumulative and 
does not raise a reasonable possibility of substantiating the 
claim.

6.  Mild pes planus was noted on the veteran's entrance 
examination, he was treated for it throughout service, and it 
was noted as "severe" shortly before separation.  Post-
service, he has routinely been treated for pes planus.


CONCLUSIONS OF LAW

1.  The April 1993 rating decision, which denied service 
connection for a bilateral foot disability, is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2005).

2.  The April 1993 rating decision, which denied service 
connection for a hip disability, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2005).

3.   The April 1993 rating decision, which denied service 
connection for a low back disability, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2005).

4.  New and material evidence having been received since the 
April 1993 rating decision is sufficient to reopen the 
veteran's claims for service connection for bilateral foot 
and low back disabilities.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2005).

4.  New and material evidence has not been presented 
concerning the claim for service connection for a bilateral 
hip disability.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (2005).
  
5.  The criteria for service connection compensation for a 
bilateral foot disability, diagnosed as pes planus are met.  
38 U.S.C.A. §§ 1110, 1117, 1153, 1154 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.317 (2005).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As of August 29, 2001, the laws and regulations regarding new 
and material evidence were changed.  The veteran filed his 
claims to reopen on September 9, 2002.  As such, the claims 
will be considered under the new criteria. 

To reopen a claim, new and material evidence must be 
presented or secured.  38 U.S.C.A. § 5108.  The requirement 
of submitting new and material evidence to reopen a claim is 
a legal issue that the Board is required to address on appeal 
whether or not the RO has addressed the issue.  Barnett v. 
Brown, 8 Vet. App. 1, 4 (1995).   The Board is neither 
required nor permitted to analyze the merits of a previously 
disallowed claim if new and material evidence is not 
presented or secured.  Butler v. Brown, 9 Vet.  App. 167, 171 
(1996).  No other standard than that articulated in the 
regulation applies to the determination whether evidence is 
new and material.  See Hodge v. West, 155 F.3d 1356 (Fed.  
Cir. 1998).  

When a claim to reopen regarding new and material evidence is 
presented, a two-step analysis is conducted.  The first step 
is to determine whether evidence submitted since the last 
final adverse decision is new and material.  See Elkins v. 
West, 12 Vet.  App. 209, 218-19 (1999) (en banc).  Under the 
legal criteria, to reopen a claim, the evidence must be new, 
material and raise a reasonable possibility of substantiating 
the claim.  38 C.F.R. § 3.156(a).  New evidence is existing 
evidence not previously submitted to agency decision makers, 
and material evidence is existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
38 C.F.R. § 3.156(a).  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened.  38 C.F.R. § 3.156(a).  

If VA determines that the evidence is new and material, VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist has been fulfilled.  See Vargas-Gonzales 
v. West, 12 Vet. App. 321, 325 (1999).  In determining 
whether evidence is new and material, the credibility of the 
new evidence is to be presumed, unless it is inherently false 
or untrue, or it is beyond the competence of the person 
making the assertion.  Duran v. Brown, 7 Vet.  App. 216, 220 
(1995).

A.  Bilateral foot disability

As previously stated, by an April 1993 rating decision, the 
RO denied service connection due in part that the evidence 
failed to show the veteran suffered from a current bilateral 
foot disability.  The veteran did not file a timely NOD.  
Since a timely NOD was not submitted, the April 1993 rating 
decision became final.  38 U.S.C.A. § 7105 (West 2002); 38 
C.F.R. §§ 3.104(a), 20.302(a), 20.1103 (2005).  

Relevant evidence considered at the time of the April 1993 
rating decision included service medical records, and a 
September 1992 VA examination with X-rays.  The rating 
decision noted that service medical records reflected 
complaints and treatment for foot problems.  However, during 
a September 1992 VA examination, an impression of alleged 
pain was given without formal diagnosis of disease or injury.  
The RO concluded that the complaints of pain were not 
supported by any physical or X-Ray evidence of a chronic 
disability, and service connection was denied due to lack of 
a current chronic disability.

Relevant evidenced submitted in connection with the attempt 
to reopen includes, 
VA treatment records from 1998 to 2005, and several VA 
examinations.  
VA progress notes reflect that the veteran has been treated 
several times for complaints of bilateral foot pain.  On an 
October 2002 note, it was noted that he suffered from 
bilateral flat feet.  In December 2002, he was diagnosed with 
bilateral plantar fasiculitis.  Then in November 2003, at a 
VA examination he was diagnosed with congenital pes planus.

These documents were not considered previously, are not 
cumulative, raise a reasonable possibility of substantiating 
the claim, and therefore, should be reviewed in connection 
with the current claim.  The veteran has therefore presented 
new and material evidence to reopen the claim for service 
connection for a bilateral foot disability.  

As to the merits of the underlying claim, since the evidence 
establishes that the veteran suffered from the disability 
prior to entrance into active duty, the key question is 
whether his service aggravated (increased in severity) the 
disability beyond its natural course.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred during the line of duty or during the 
presumptive period (within one year of separation), or for 
aggravation of a preexisting injury in the active military 
armed forces.  See 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303(a), 
3.304.  When a veteran seeks service connection for a 
disability, due consideration shall be given to the 
supporting evidence in light of the places, types, and 
circumstances of service, as evidenced by service records, 
the official history of each organization in which the 
veteran served, the veteran's military records, and all 
pertinent medical and lay evidence. See 38 U.S.C.A. 
§ 1154; 38 C.F.R. § 3.303(a).  

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, which was not due to the 
natural progression of the illness or injury.  Where the 
evidence shows that there was an increase in disability 
during service, there is a presumption that the disability 
was aggravated by service.  To rebut the presumption of 
aggravation, there must be clear and unmistakable evidence 
(obvious or manifest) that the increase in severity was due 
to the natural progress of the disability.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(a) and (b).

There is no aggravation of a preexisting disease or injury if 
the condition underwent no increase in severity during 
service on the basis of all of the evidence of record 
pertinent to the manifestations of the disability prior to, 
during, and subsequent to service.  38 C.F.R. § 3.306(b).  
The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment will not be considered 
service connected unless the disease or injury is otherwise 
aggravated by service.  38 C.F.R. § 3.306(b)(1).  
Intermittent or temporary flare-ups during service of a 
preexisting injury or disease do not constitute aggravation; 
rather, the underlying condition, as contrasted with 
symptoms, must have worsened.  Hunt v. Derwinski, 1 Vet App. 
292 (1991).  Accordingly, "a lasting worsening of the 
condition" that is, a worsening that existed not only at the 
time of separation but one that currently exists is required.  
See Routen v. Brown, 10 Vet App. 183, 189 n. 2 (1997); See 
also Verdon v. Brown, 8 Vet App. 529, 538 (1996).

In service, noted on the veteran's April 1990 entrance 
examination was a diagnosis of mild pes planus.  In December 
1990, he complained of aching pain in his feet, and the 
provider noted s/p bilateral plantar fasciculitis.  He was 
treated with medication, supports, and a profile.  He was 
again treated in February and March 1991 for "flat feet."  
He was treated again in April 1991, and diagnosed with 
"severe" pes planus, and prior to separation, he noted 
problems with his feet on his separation examination.  

Post-service, VA progress notes from 1998 to 2005 reflect 
that the veteran has been treated several times for foot 
problems.  

The veteran underwent a VA examination in November 2003.  He 
complained of pain, numbness, and coldness in both feet, and 
a stabbing pain in his legs.  The examiner diagnosed him with 
bilateral, congenital pes planus.  In a May 2004 addendum to 
the November 2003 examination, the provider opined that from 
his own examination and previous X-rays, the veteran's year 
of service did not result in any structural changes or damage 
that aggravated the veteran's congenital foot structure.

In analyzing all the evidence, it is observed the veteran had 
mild pes planus at entrance into service.  It was 
characterized as severe shortly before service discharge.  
Post service records reflect on-going complaints.  Resolving 
reasonable doubt in the veteran's favor, service connection 
for pes planus as aggravated by service is warranted.  


B.  Low back disability

By an April 1993 rating decision, the RO denied service 
connection for a low back disability based upon evidence that 
failed to establish a chronic disability.  The veteran did 
not appeal this decision and it became final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302(a), 20.1103 
(2005).  

Relevant evidence considered at the time of the April 1993 
rating decision included service medical records, and a 
September 1992 VA examination with X-rays.  The rating 
decision noted that service medical records reflected 
complaints and  treatment for back problems.  The September 
1992 VA examination report noted an impression of alleged 
pain without a formal diagnosis of disease or injury.  
Furthermore, possible malingering was noted.  The RO 
concluded that complaints of pain were not supported by any 
physical or X-Ray evidence of a chronic disability, and 
service connection was denied due to lack of a current 
chronic disability.

Relevant evidenced submitted in connection with the attempt 
to reopen includes, 
VA treatment records from 1998 to 2005, and several VA 
examinations.  
VA progress notes reflect that the veteran has been treated 
several times for complaints of low back pain.  At a January 
2002 visit, he complained of low back pain since 1990 that 
seemed to have gotten worse when he went back to work.  Then 
in December 2004, he was diagnosed with chronic and active 
right L5 radiculopathy, and a February 2005 MRI  report 
reflected an impression of moderate central/right disc 
herniation, which was causing displacement upon the S1 nerve 
root, and moderate right neural foraminal narrowing.

These documents were not considered previously, are not 
cumulative, and raise a reasonable possibility of 
substantiating the claim, since the veteran now has a clear 
back disability.  Therefore, the evidence is new and material 
evidence to reopen the claim for service connection for a low 
back disability.  

C.  Hip disability

As stated, by an April 1993 rating decision, the RO denied 
service connection for a hip disability based upon evidence 
that failed to establish a chronic disability.  The veteran 
did not appeal this decision and it became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 
20.302(a), 20.1103 (2005).  

Relevant evidence considered at the time of the April 1993 
rating decision included service medical records, and a 
September 1992 VA examination with X-rays.  The rating 
decision noted that service medical records reflected no 
complaints or treatment for hip problems during service.  The 
September 1992 VA examination report noted an impression of 
alleged pain without a formal diagnosis of disease or injury.  
Furthermore, possible malingering was noted.  The RO 
concluded that complaints of pain were not supported by any 
physical or X-Ray evidence of a chronic disability.

Relevant evidenced submitted in connection with the attempt 
to reopen includes, 
VA treatment records from 1998 to 2005, and several VA 
examinations.  
VA progress notes reflect that the veteran has complained of 
low back, joint, leg and general pain "all over."  However, 
the notes fail to reflect a chronic hip disability.  For 
example, during a December 2002 VA examination, the veteran's 
objective examination of his hips reflected a normal range of 
motion, with each hip flexing to 125 degrees, and abducting 
to 45 degrees.  No abnormalities of the hips were found.  At 
a May 2003 VA examination, he complained of low back pain 
without radiation.  Upon objective examination, no hip 
abnormalities were noted.  Similarly, at a November 2003 VA 
examination, he complained of occasional pain in his hips.  
Upon objective examination, range-of-motion was normal and 
the examiner concluded that the veteran did not suffer from 
any hip condition that could be related to his feet.

Although these documents were not considered previously and 
may be new, they are cumulative and fail to raise a 
reasonable possibility of substantiating the claim because 
they reflect a fact not in dispute (the veteran had 
complaints of hip pain), and fail to establish a diagnosis of 
a current, chronic disability, which is the reason the RO 
denied the claim for service connection in April 1993.  Thus, 
not having presented new and material evidence, which 
reasonably substantiates the claim, the claim to reopen 
regarding service connection for a hip disability is denied.  


Duty to notify and assist

Since the claim regarding the feet and low back have been 
reopened, (and service connection for pes planus granted), it 
may be concluded VA satisfied its notice and assistance 
requirements as to these claims.  

Regarding the claim concerning the hips, a September 2003 
letter from the RO advised the veteran of the evidence needed 
to substantiate the claim, the responsibilities in obtaining 
the evidence, and asked the veteran to send any reports he 
possessed.  A similar letter was sent in March 2005.  The 
veteran also was provided the regulations governing claims to 
reopen, and the matter was re-adjudicated in an October 2005 
supplemental statement of the case.  Furthermore, all 
relevant evidence appears to have been obtained, and the 
veteran also underwent VA examination.  






ORDER

New and material evidence having been received, the veterans' 
claims for service connection for a bilateral foot 
disability, diagnosed as pes planus and low back disability 
are reopened.

New and material evidence not having been received, the 
veteran's claim for service connection for a hip disability 
is denied.

Entitlement to service connection for pes planus as 
aggravated by service is granted.


REMAND

Low back disability

Service medical records indicated that in September 1990 the 
veteran reported falling in a foxhole and suffered low back 
pain as a result.  A September 1990 X-ray of the lumbar spine 
was negative.  Then in December 1990, he was treated in the 
orthopedic clinic for pain along the low back.  He reported 
the pain felt like "pins and needles."  On his undated 
separation physical, he reported recurrent back pain.

Post-service, VA progress notes from 1998 to 2005 reflect 
that the veteran has been treated for low back pain.  At a 
February 1998 visit, he complained of lumbar tenderness.  
During a January 2002 visit, he reported low back pain since 
1990, but that he recently reinjured his back.  In September 
2002, he was diagnosed with chronic low back pain.  More 
recently, in February 2005, an MRI of the lumbar spine 
reflected moderate degenerative disc desiccation, disc space 
hydration, and herniation with neural foramina narrowing.

Given the veteran's treatment for low back problems while in 
service, his current diagnosis of chronic low back pain and 
other back problems, a VA examination is necessary to 
determine whether the veteran's current low back problems are 
related to or had its onset during active military service as 
detailed below.

Accordingly, the case is REMANDED for the following action:

1. Schedule a VA back examination to 
determine the nature of any back 
disorders.  The examiner should review 
the veteran's medical history, including 
the claims file and conduct all 
necessary special studies or tests.  If  
the veteran is diagnosed as having a low 
back disability, the examiner should 
state whether his low back disability is 
at least as likely as not (i.e., at 
least a 50 percent probability) related 
to or had its onset during active duty, 
as evidenced by his treatment for low 
back pain, or otherwise.

2.  After ensuring compliance with 
38 U.S.C.A. §§ 5102, 5103, 5103A (West 
2002); 38 C.F.R. § 3.159, readjudicate 
the claim for service connection for a 
low back disability, and if it remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case.  The supplemental 
statement of the case should discuss all 
relevant actions taken on the claims for 
benefits, summarize the evidence, and 
reference all pertinent legal authority.  
Allow an appropriate period for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


